HENRY, Associate Justice.
—This suit was brought by appellee to recover' damages for a personal injury to her occasioned by a defective sidewalk. The plaintiff recovered a judgment for $500.
The statement of facts contained in the record was stricken out at a previous term of this court on the motion of appellee, because it was filed after the adjournment of the term at which the trial was had without an order of the court allowing it to be done.
Plaintiff’s petition shows that defendant was at the date of plaintiff’s injury an incorporated city under the general laws of this State.
In the absence of a statement of facts we can consider but one question made by appellant. It is contended that the court should have chargéd the jury at defendant’s request that defendant being a municipal corporation under the general laws of this State was not liable to plaintiff in this action. It would have been improper to so charge. Baugus v. Atlanta, 74 Texas, 629.
The judgment is affirmed.
Affirmed.
Delivered May 16, 1890.